Exhibit 10.1


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




AMENDMENT to LICENSE AGREEMENT
between
BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.
and
BRISTOL-MYERS SQUIBB COMPANY


This AMENDMENT (this “Amendment”) dated as of the date last signed by a party
below (the “Amendment Date”) is made to the License Agreement dated July 8, 2016
(the “License Agreement”) between Bristol-Myers Squibb Company, a Delaware
corporation, headquartered at 345 Park Avenue, New York, New York 10154 (“BMS”),
and Biohaven Pharmaceutical Holding Company Ltd., a British Virgin Islands
business company, with its registered office address of P.O. Box 173, Kingston
Chambers, Road Town, Tortola, British Virgin Islands (“Company”). BMS and
Company are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
WHEREAS, the Parties have entered into the License Agreement which, among other
things and subject to the terms and conditions thereof, grants certain licenses
to Company;
WHEREAS, the Parties desire to amend the License Agreement as set forth in this
Amendment.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the License Agreement and for other good and valuable
consideration, the Parties hereby agree as follows:


1. CAPITALIZED TERMS
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the License Agreement.


2. UPFRONT CONSIDERATION
In consideration for entering into this Amendment, Company shall pay to BMS
within five (5) Business Days of the Amendment Date, a nonrefundable,
noncreditable payment of Fifty Million United States Dollars ($50,000,000.00)
(the “Upfront Payment”) in cash by wire transfer into an account designated in
writing by BMS.


3. AMENDMENTS TO ARTICLE 1
3.1    Section 1.17 is amended and restated in its entirety as follows:


1
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------





***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




1.17    “Competitive Compound” means any small molecule that is not a Licensed
Compound and that is designed to, and in fact specifically [***] For the
avoidance of doubt, Competitive Compounds shall not include antibodies, antibody
fragments or peptides.


3.2    Section 1.57 is amended and restated in its entirety as follows:
1.57    “Sublicense Revenues” means all consideration Company or an Affiliate of
Company receives from a Sublicensee pursuant to any Sublicense or assignment of
rights to the BMS Patents, BMS Know-How, the Licensed Compounds and/or Licensed
Products including any upfront payment, milestone payments and royalty payments
(excluding that portion of any milestone or royalty payment made by a
Sublicensee that is intended to reimburse Company for its milestone and royalty
obligations to BMS under Article 8 hereof), collaboration fee, and premiums on
equity investments in Company or the applicable Affiliate (with the premium to
be reasonably allocated to the value of this Agreement as compared the Company’s
or the Affiliate’s other assets); provided, that if such equity investment is
coupled with a change of control of the Company (as defined under the Securities
Exchange Act of 1934, as amended, or equivalent legislation outside of the U.S.,
if applicable), then any such equity premium will be included only to the extent
that such premium is more than [***] above the volume weighted average price of
the common stock of Company for the [***] trading days on the Nasdaq Stock
Market ending on the date that is [***] trading days on the Nasdaq Stock Market
prior to the first public announcement of the proposed equity investment, but
excluding, for clarity, any amounts received by Company or its Affiliates: (a)
as bona fide, fair market value, actual reimbursement for research, Development
or Commercialization activities performed or paid for by Company after the grant
of a Sublicense, and only to the extent they are documented and are reasonably
detailed in a written report provided to BMS; (b) for reimbursement of Company’s
fully-burdened cost to manufacture and supply Licensed Products or Licensed
Compounds; or (c) in the form of bona fide loans made by Sublicensee to Company.
For clarity Sublicense Revenues include the difference between (x) the
Sublicense Revenue payment or royalty received by Company from a Sublicensee on
Net Sales or for a given milestone event and (y) the payment Company pays to BMS
for a particular payment under the Agreement for the same Net Sales or event
(e.g., (i) the difference between the milestone payment Company receives from a
Sublicensee and the milestone payment Company pays to BMS for the same milestone
event or (ii) the difference between the royalty rates for a given tier).
Section 1.58 is amended and restated in its entirety as follows:
1.58    “Sublicense” means a grant of rights (whether by way of a sublicense,
assignment, or otherwise) by Company to an Affiliate or a Sublicensee (or by an
Affiliate of Company to a Sublicensee) under any of the rights licensed to
Company by BMS under Section 2.1 with respect to the Development, manufacture,
or Commercialization of any Licensed Product or Licensed Compound, and includes
any reverse co-promotion agreements. For clarity, a Distributor is not
considered a Sublicensee.




2
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------





***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




4. AMENDMENTS TO ARTICLE 2
4.1    The first paragraph of Section 2.2 is amended and restated in its
entirety as follows:
2.2     Sublicenses. Company (or an Affiliate of Company, to the extent of any
permitted assignment under Section 15.5.2) shall have the right to grant
Sublicenses with respect to the rights licensed to Company under Section 2.1:
(x) to its Affiliates, through multiple tiers, including to its wholly owned
subsidiary, Biohaven Pharmaceutical Product No.2000 Ltd., a British Virgin
Island corporation (each a “Sublicensed Affiliate”), without the prior written
consent of BMS, (y) to a third party manufacturer to make Licensed Compounds or
Licensed Product for the benefit of Company without the prior written consent of
BMS provided that such Sublicense relates only to the manufacturing of Licensed
Compounds or Licensed Products and (z) to a Third Party (other than to any Third
Party referred to in (y) above) subject to BMS’ prior written consent (not to be
unreasonably withheld or delayed), provided that, in each case (x), (y) and (z),
such Sublicenses are granted solely in accordance with this Section 2.2:
4.2    In Section 2.2.1 and Section 2.2.3, the term “BVI Subsidiary” is replaced
with “Sublicensed Affiliate” in each occurrence.
4.3    A new Section 2.2.4 is added as follows:
2.2.4    In the event the Company’s equity interest in a Sublicensed Affiliate
becomes diminished by equity investments by Third Party(s) such that Company no
longer has control over the Affiliate, as defined in Section 1.2, the
Sublicensed Affiliate shall thereafter be deemed to be a Sublicensee, as defined
in Section 1.60, without requiring BMS’ prior written consent, but provided that
(i) a Sublicense Agreement is entered into with that former Sublicensed
Affiliate, (ii) Company complies with the terms and conditions of Section 2.2.1
in relation to the Sublicense to this former Sublicensed Affiliate, and (iii)
the applicable amounts received by Company or that Affiliate in relation to such
equity investment qualify as Sublicense Revenue for the purposes of this
Agreement (including Section 8.3).


5. ARTICLE 5 AMENDMENTS
5.1    Section 5.6.1 is amended and restated in its entirety as follows:
5.6.1    During the period that ends [***] years after the Effective Date,
neither Company nor its Affiliates (or any Sublicensee of Company or any
Affiliate of such Sublicensee) shall itself or through any Third Party, or in
collaboration with any Third Party, engage, directly or indirectly in the
clinical Development or Commercialization of a Competitive Compound wherein the
Competitive Compound has been investigated in a Clinical Trial.
5.2    The period at the end of Section 5.6.2(b) is replaced by “; or” and a new
Section 5.6.2(c) is added as follows:


3
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------





***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




(c)    discontinue the Development of the Competitive Compound, including
without limitation by withdrawing any INDs for the Competitive Compound, within
[***] after the Triggering Event.


6. ARTICLE 8 AMENDMENTS
6.    Section 8.4.1 is amended and restated in its entirety as follows:
8.4.1     Subject to the terms of this Agreement, Company shall pay to BMS
tiered royalties based on the total annual worldwide Net Sales in the Territory
of each Licensed Product (including all indications and formulations for such
Licensed Product) during the applicable Royalty Term for such Licensed Product.
The royalty payable with respect to each particular Licensed Product shall be
calculated by multiplying the applicable royalty rate below by the portion of
total annual worldwide Net Sales in the applicable tier in a Calendar Year of
the applicable Licensed Product by Company, its Affiliates, and Sublicensees in
the Territory, as follows:






Portion of total annual worldwide Net Sales in a Calendar Year for such Licensed
Product that falls within the following tiers:


Royalty Rate


BMS-927711 / rimegepant




BMS-743413 / BHV-3500
≤ [***] (“Tier 1”)
[***]%
[***]%
> [***] (“Tier 2”)
[***]%
[***]%
> [***] (“Tier 3”)
[***]%
[***]%



By way of example, in a given Calendar Year, if the total annual worldwide Net
Sales for the Licensed Product BMS-927711 / rimegepant is [***], the following
royalty payment would be payable under this Section 8.4 (subject to the
reductions set forth below): ([***]% x [***]) + ([***]% x [***]) = [***]. If the
total annual worldwide Net Sales for the Licensed Product BMS-743413 / BHV-3500
is [***], the following royalty payment would be payable under this Section 8.4
(subject to the reductions set forth below): ([***]% x [***]) + ([***]% x [***])
= [***]. For clarity, all dosages, dosage forms, SKUs, methods of delivery and
presentations of a Licensed Product containing the same Licensed Compound shall
be considered as one Licensed Product for purposes of this Section 8.4.1.


7. ARTICLE 15 AMENDMENTS


4
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------





***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




7.1    Section 15.1, Right of First Negotiation, is deleted and restated in its
entirety as follows:
15.1    Reserved.
7.2    Section 15.5.2 is amended and restated in its entirety as follows:
15.5.2     Company may, without BMS’ consent, (x) assign, delegate or transfer
some or all of its rights and obligations hereunder to any Affiliate of Company,
and (y) assign or transfer all of its rights and obligations hereunder to a
successor in interest by reason of merger, consolidation or sale of
substantially all of the assets of Company related to the Licensed Compounds or
Licensed Products (and so long as such assignment or transfer includes, without
limitation, all Approvals, all manufacturing assets relating to this Agreement,
and all rights and obligations under this Agreement); provided, however, that
such successor in interest shall have agreed prior to such assignment or
transfer to be bound by the terms of this Agreement in a writing provided to BMS
and no such assignment shall relieve the Company of any obligations or liability
accrued prior to the date of assignment except as may be agreed to in writing by
BMS.
7.3    Section 15.5.4 is amended and restated in its entirety as follows:
15.5.4 (a)    In the event that BMS assigns, delegates or otherwise transfers
this Agreement, in whole or in part, to an Affiliate of BMS, BMS hereby agrees
to be jointly and severally liable with any such Affiliates for the actions of
such Affiliates and for any and all amounts that become due and payable
hereunder to Company.
(b)     In the event that Company assigns, delegates or otherwise transfers any
rights or obligations under this Agreement to an Affiliate of Company pursuant
to Section 15.5.2, Company hereby agrees to (i) be jointly and severally liable
with any such Affiliate for the actions of such Affiliate and for any failure by
such Affiliate to comply with the terms and conditions of this Agreement, (ii)
unless otherwise agreed by the Parties, remain primarily responsible for all
payments due and the making of reports under this Agreement by any such
Affiliate: provided that any assignment, delegation or other transfer of rights
and obligations hereunder pursuant to Section 15.5.2 shall terminate and all
rights of such Affiliate under this Agreement shall terminate effective upon the
termination under Article 13 of the license from BMS to Company with respect to
such assigned, delegated or transferred rights and obligations as if such rights
had not been assigned, delegated or transferred.
(c)     If Company transfers or assigns this Agreement, in whole or in part, and
such transfer or assignment has an adverse tax consequence to BMS, then Company
shall make additional payments BMS under this Agreement to provide BMS the
payments that would have been due to BMS had such transfer or assignment not
occurred.
7.4.    Section 15.15 is amended and restated in its entirety as follows:
15.15    Performance by Affiliates. Each Party recognizes that the other Party
may perform some or all of its obligations under this Agreement through
Affiliates to the extent permitted under this Agreement; provided, however, that
such other Party shall remain responsible for the performance by its Affiliates
as if


5
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------





***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




such obligations were performed by such other Party. In particular, Company
shall remain responsible for the performance by its Sublicensed Affiliates.
8. MISCELLANEOUS
8.1    Full Force and Effect. Except as expressly amended by this Amendment, the
License Agreement remains in full force and effect.
8.2     Counterparts; Electronic Delivery. This Amendment may be executed in
counter-parts with the same effect as if both Parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. Signatures to this
Amendment transmitted by email in “portable document format” (“.pdf”), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of this Amendment shall have the same effect as physical delivery of
the paper document bearing original signature.


* Signature Page Follows *


6
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------





***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2








IN WITNESS WHEREOF, each Party has caused this Amendment to be duly executed by
their respective duly authorized officers.


BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.


By:    /s/ Donnie McGrath        
(signature)


March 9, 2018


Name:    Donnie McGrath        


Title:
Chief Corporate Strategy & Business Development





BRISTOL-MYERS SQUIBB COMPANY




By:    /s/ Paul Biondi            
(signature)


March 9, 2018


Name:    Paul Biondi            


Title:    Head of Business Development    








7
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



